Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowance
This communication is in response to the claims filed on 06/25/2019. After thorough search, prosecution history, double patenting review, applicant’s remarks and in view of prior arts of the record, claims 1-2 and 4-10 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
With SPE Umar Cheema’s approval, authorization for this examiner’s amendment was given in a telephone interview with Barry Choobin (Reg. No. 60,128) on 04/22/2021.

The application has been amended as follows:
1. (Currently Amended) A system for providing a fair, high speed and lightweight consensus mechanism for use in distributed networks, the system comprises:
a peer-to-peer distributed network comprising a plurality of nodes (computing devices) connected over a communication network, wherein each node in the network is capable of communicating, with one or more of the other nodes in the network over a bi-directional communication link;
a Proof of Match  Adaptive Algorithm (PoMA) module provided in each node; a coupon generation module provided in the PoMA module, wherein the coupon generation module, implemented by a processor, is configured, for generating one or more software coupons, and wherein each software coupon comprises a set of Left (L) and Right (R) coupons, and wherein each L and R coupon comprises a hash value part and one or more identifiers;
a coupon forwarding module provided in the PoMA module, wherein the coupon forwarding module, implemented by a processor, is configured for forwarding the L and R coupons generated by a source node by selecting two neighboring nodes at random and forwarding the L coupon to the first node and R coupon to the second node, and wherein the coupon forwarding module is further configured for forwarding the L and R coupons received from any other node using one or more algorithms based on the network topology, and wherein the one or more algorithms comprise uniform forwarding, delay forwarding and adaptive delay forwarding; and
a coupon processing module provided in the PoMA module, wherein the coupon processing module is configured for processing the received L and R coupons to identify a potential match of the coupons, and wherein the coupon processing module is farther configured for verifying potentially and wherein the coupon processing module further comprises a Process Execution Time Synchronizer (PETS) processor and a Single Queue (SQ) processor for processing the received coupons, and wherein the PETS processor is used for coupon processing to improve network throughput by electing a plurality of leaders in parallel, and wherein the SQ processor is used for coupon processing to improve network throughput by reducing the time taken for leader election in a sequential manner.


2.(Currently Amended) The system according to claim 1, wherein the coupon forwarding module, implemented by a processor, is configured for using uniform forwarding algorithm for a complete network topology by randomly selecting a connected node and forwarding the coupon, and wherein the coupon forwarding module, implemented by the processor, is further configured for using delay forwarding algorithm for a high density non complete connected network topology with, known, number of nodes by randomly selecting a node in the network and forwarding the coupon only when the selected node is a connected node and retaining the coupon for a hop otherwise, and wherein the coupon forwarding module, implemented by the processor, is still further configured for using adaptive delay algorithm for a high density non complete connected network topology with unknown number of nodes by estimating the number of nodes in the network, randomly selecting a node out of estimated number of nodes and forwarding the coupon to the selected node only when the selected node is a connected node and retaining the coupon for a hop otherwise.

3.(Cancelled)  
 
4.(Currently Amended) The system according to claim 1, wherein the PETS processor comprises a plurality of ingress queue buffers, an egress queue buffer and a hash table, and wherein the coupons from the head of one of the ingress queue are compared with the entries in the hash table to identify a potential match using coupon hash value, and wherein the coupons front the filled ingress queue buffer are processed first and the incoming requests are forwarded to another empty ingress queue buffer unless all the coupons from the filled ingress queue buffer are processed, and wherein the PETS processor is further configured for clearing the hash table at the end of every hop and adding the processed unmatched coupons to the egress queue buffer for forwarding to other neighbouring nodes.

5. (Currently Amended) The system according to claim 1, wherein, the SQ processor comprises a single ingress queue buffer, a hash table and an egress queue buffer, and wherein the coupons from the head of ingress queue buffer are taken sequentially and are compared with the entries In the hash table to identify a potential match using coupon hash value, and wherein the SQ mechanism is further configured for storing the copy of the coupon locally before forwarding to other neighbouring nodes, and wherein storing the copy of coupon at every node enables building up a path trace of the coupon to increase coupon matching probability,

6.(Currently Amended) A method for providing a fair, high speed and lightweight consensus mechanism for use in distributed networks, the method comprising the steps of:
generating two coupons namely left coupon (L-coupon) and right coupon (R-coupon) using a coupon generation module present, in a node (computing device) that is part of a peer-to-peer distributed network, wherein the coupon generation module, implemented by a processor, is configured, for generating one or more software coupons, and wherein each software coupon comprises a set of Left (L) and Right (R) coupons, and wherein each L and R coupon comprises a hash value part and one or more identifiers;
forwarding the L and R coupons in the network using coupon forwarding module to neighbouring nodes, and wherein each L and R coupon comprises a bash value part and one or more identifiers, wherein the coupon forwarding module, implemented by a processor, is configured for forwarding the L and R coupons generated by a source node by selecting two neighboring nodes at random and forwarding the L coupon to the first node and R coupon to the second node, and wherein the coupon forwarding module is further configured for forwarding the L and R coupons received from any other node using one or more algorithms based on the network topology, and wherein the one or more algorithms comprise uniform forwarding, delay forwarding and adaptive delay forwarding;
comparing the received coupons for identifying a potential match between the L and R coupons using coupon processing module and forwarding the potentially matched coupons to a matching algorithm to determine an exact match between the L and R coupons in order to reach consensus amongst the nodes using coupon processing module, and wherein the coupon processing module further comprises a Process Execution Time Synchronizer (PETS) processor and a Single Queue (SQ) processor for processing the received coupons, and wherein the PETS processor is used for coupon processing to improve network throughput by electing a plurality of leaders in parallel, and wherein the SQ processor is used for coupon processing to improve network throughput by reducing the time taken for leader election in a sequential manner.

7. (Original) The method according to claim 6, wherein the step of forwarding the L and R coupons in the network using coupon forwarding module further comprises the steps of:
determining the network topology to be either complete, non complete connected with known number of nodes or non complete connected with unknown number of nodes;
using a uniform forwarding algorithm in case the determined network topology is complete network and forwarding the L and R coupon to a randomly select connected node;
using delay forwarding algorithm in case the determined network topology in non complete connected network with known number of nodes, and wherein the delay forwarding algorithm randomly selects a node from the network and forwards the coupon if the selected node is also a connected node and retains the coupon for a hop otherwise; and.
using adaptive delay forwarding algorithm in case the determined network topology is non complete connected network with unknown number of nodes, and wherein the adaptive delay forwarding algorithm estimates the number of nodes in a network, randomly selects a node from the estimated size of network and forwards the coupon if the selected node is also a connected node and retains the coupon for a hop otherwise.

8. (Original) The method according to claim 6, further comprises the step of processing the received coupons using either PETS processor or SQ processor, and wherein the PETS processor is used for coupon processing to improve network throughput by electing a plurality of leaders in parallel, and wherein the SQ processor is used tor coupon processing to improve network throughput by reducing the time taken for leader election in a sequential manner.

9. (Original) The method according to claim 6, wherein the step of processing the received coupons using PETS processor further comprises:
filling the received coupons into an ingress queue that is empty from a plurality of ingress queues provided in the PETS processor;
taking one coupon at a time from the head of the filled ingress queue and adding it to a hash table provided in the PETS processor;
diverting all other received coupons to another ingress queue to avoid any loss of coupon due to processing time;
comparing the coupons in the hash table using hash value part of each coupon to identify a potential match of the L and R coupons;
adding the unmatched coupons to an egress queue for forwarding to other nodes; and
forwarding the potentially matched coupons to a matching algorithm to confirm exact match between the I, and R coupons in order to reach consensus amongst the nodes.


receiving the coupons using a single ingress queue provided in the SQ processor;
taking the coupons from the head of ingress queue and adding to the hash table;
comparing the coupons in the hash table using hash value part of each coupon to identify a potential match of the L and R coupons;
comparing the coupons in the hash table using hash value part of each coupon to identify a potential match of the L and R coupons;
adding the unmatched coupons to an egress queue for forwarding to other nodes; and
forwarding the potentially matched coupons to a matching algorithm to confirm exact, match between the L and R coupons in order to reach consensus amongst the nodes.


Reasons for Allowance
The flowing is an examiner’s statement of reasons for allowance
Claims 1 and 6 are allowed because the closest prior arts Ramakrishnan et al. (hereinafter referred to as Ramakrishnan) (U. S. Pub.No. 2009/0052448 A1), Aguilera et al. (hereinafter referred to as Aguilera) (U. S. Patent No. 6687847 B1) and Mandal et al. (hereinafter referred to as Mandal) (U. S. Pub. No. 2017/0085640 A1) fail to anticipate or render obvious the limitations including the elements, such as, a system or system for providing a fair, high speed and lightweight consensus mechanism for distributed network, comprising: generating two coupons using a coupon generation module in a node (computing device) that is part of a peer-to-peer distributed network, wherein the coupon generation module, implemented by a processor, for generating software coupons, and wherein each software coupon comprises a set of left and right coupons, wherein each left and right coupon comprises  a hash value part and one or more identifiers; forwarding the left and right coupons in the network using coupon forwarding module to neighboring nodes, and wherein each left and right coupon comprises a hash value and one or more identifiers, wherein the coupon forwarding module is configured for forwarding the left and right coupons generated by a source node by selecting two neighboring nodes at random and forwarding the left coupon to first node and right coupon to the second node; and comparing the received coupon for identifying a potential match between the left and right coupons using coupon processing module and forwarding the potentially matched coupons to a matching algorithm to determine an exact match between the left and right coupons in order to reach consensus among the nodes using coupon processing module, wherein the coupon processing module further comprises a process execution time synchronizer processor and a single queue processor for processing the received coupons, etc.

Further, by continually thorough searching, some other relevant prior arts have been found and they do not teach the claims above. Shiffert et al. (U. S. Pub. No. 2016/0203522 A1) teaches peer-to-peer geotargeting content with ad-hoc mesh networks. Wu et al. (CN 103995954 A) teaches node matching model based on adjacent matrix and evolutionary solving method. Morgia et al. (U. S. Pub. No. 2017/0206611 A1) teaches synchronous and asynchronous electronic voting terminal system and network.
Dependent claims 2, 4-5 and 7-10, depend on now allowed independent claims 1 and 6, therefore are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Drawings
The drawings were received on September 23, 2019. These drawings are acceptable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number is 571-272-3345. The examiner can normally be reached on Monday-Friday, ET 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







John Fan
/J. F. /
Examiner, Art Unit 2454
04/22/2021


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454